Case 6:20-cv-01307-PGB-DCI Document 12 Filed 08/19/20 Page 1 of 2 PageID 34




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

MATTHEW PHILMAN

        Plaintiff,

v.                                             Case No.: 6:20-cv-1307

DESIGNERS CHOICE CABINETRY, LLC
a Delaware Limited Liability Company,
       Defendant.
_____________________________________________/

UNOPPOSED MOTION TO REMOVE ATTORNEY ETHAN B. BABB’S NAME AS COUNSEL

     Plaintiff, MATTHEW PHILMAN, hereby files this Motion to Remove Attorney Ethan B.

Babb’s name as Counsel and, in support thereof, states as follows:

     1. On February 28, 2020, Ethan B. Babb left the law firm of Arcadier, Biggie & Wood,

        PLLC for a position as Associate Attorney with the firm of Lacy & Lyons.

     2. On July 23, 2020, several months after Mr. Babb left the firm of Arcadier, Biggie &

        Wood, PLLC, plaintiff filed his Complaint. [DE1]

     3. On or about August 3, 2020, due to a scrivener’s error, Mr. Babb’s name was

        inadvertently included in the signature block of Plaintiff’s Certification of Interested

        Persons. [DE 7]

     4. As such, Mr. Babb’s name was added to the list of attorneys on this case.

     5. Plaintiff respectfully request that the Court grant this Unopposed Motion to Remove

        Ethan B. Babb’s name as Counsel for Plaintiff, and that the Clerk remove Ethan B. Babb

        and his associated email addresses from the electronic filing notice and mailing matrix.

     6. Plaintiff is continuing to be represented by Arcadier, Biggie & Wood, PLLC and

        attorneys, Joseph C. Wood and Maurice Arcadier are counsel in this action.
Case 6:20-cv-01307-PGB-DCI Document 12 Filed 08/19/20 Page 2 of 2 PageID 35




             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

        The undersigned certifies, pursuant to Middle District Rule 3.01(g), that he has conferred

with counsel for Defendant on August 19, 2020 and they do not object to the motion.



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the original of the foregoing was filed with the Clerk of

Court by using the CM/ECF system, on this 19th day of August 2020 which will automatically

send a notice of electronic filing to all parties of record.



                                                        ARCADIER, BIGGIE & WOOD, PLLC.

                                                        /s/ Joseph C. Wood, Esquire
                                                        Joseph C. Wood, Esquire
                                                        Florida Bar No.: 0093839
                                                        Maurice Arcadier, Esquire
                                                        Florida Bar No. 0131180
                                                        2815 W. New Haven, Suite 304
                                                        Melbourne, Florida 32904
                                                        Primary Email: Office@ABWlegal.com
                                                        Secondary Email: Wood@ ABWlegal.com
                                                        Phone: (321) 953-5998
                                                        Fax: (321) 953-6075
